If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 17, 2020
               Plaintiff-Appellee,

v                                                                    No. 346020
                                                                     Kent Circuit Court
KEITH DARRIUS MANDERS,                                               LC No. 15-011148-FH

               Defendant-Appellant.


Before: FORT HOOD, P.J., and SAWYER and SERVITTO, JJ.

PER CURIAM.

       Defendant entered a plea of guilty but mentally ill to aggravated indecent exposure, MCL
750.335a(2)(b), and the sentence enhancement of indecent exposure by a sexually delinquent
person, MCL 750.335a(2)(c). We affirm.

                                       I. BACKGROUND

        On May 11, 2017, while defendant was awaiting trial on other charges not related to this
appeal, Kent County Jail staff reported that defendant had numerous indecent exposure incidents
between January 2015 and September 2015. At the plea hearing, defendant admitted that between
January 1, 2015, and September 28, 2015, he knowingly made “an open or indecent exposure of
[his] person while fondling [his] genitals,” and that his “sexual behavior was characterized by
repetitive or compulsive acts which indicate a disregard of the consequences or recognized right
of others.” The trial court informed defendant that his indecent exposure by a sexually delinquent
person plea carried the maximum “mandatory” penalty of a “one day to life sentence.” The court
found a sufficient factual basis for defendant’s plea and that the plea was voluntarily, accurately,
and knowingly made. The court accepted defendant’s plea.

        Over 16 months later, defendant filed a motion to withdraw his plea arguing that:
(1) caselaw had changed regarding penalties for sexual delinquent person offenses, and therefore,
he was not properly advised of the consequences of his plea; (2) he was improperly charged with
both indecent exposure by a sexually delinquent person and aggravated indecent exposure offenses
that violated his constitutional protections against double jeopardy; (3) his plea was invalid
because the factual basis was inadequate; (4) the trial court did not correctly determine that he was


                                                -1-
a sexually delinquent person after a separate hearing making his sentence invalid; (5) and his
sexually delinquent person conviction was invalid because the finding did not take into account
his mental disorder.

        In a written opinion and order, the trial court denied defendant’s motion. While conceding
that caselaw had changed regarding the sentence to be imposed for a sexually delinquent person,
no longer mandating a one-day-to-life sentence, the court stated that the one-day-to-life sentence
that was imposed on defendant was still an “alternate sentence,” and defendant’s plea was
voluntary. The court noted that defendant was advised and understood his minimum and
maximum sentence associated with his indecent exposure by a sexually delinquent person
conviction. The court also noted that defendant had failed to “argue that a term-of-years sentence
would have exceeded a life sentence,” and at the time of defendant’s sentence, the sentence
imposed was statutorily mandated. For those reasons, the court held that defendant had “failed to
establish an error that would have entitled him to have his plea set aside.”

       The trial court then stated that, relating to his indecent exposure by a sexually delinquent
person conviction, defendant admitted engaging in repetitive or compulsive behavior, and both the
prosecution and defense counsel agreed that the court elicited a sufficient factual basis. The court
then explained that sexual delinquency is not an element of aggravated indecent exposure and
because the charges against defendant did not possess the same elements, the court did not violate
defendant’s constitutional protections against double jeopardy.

        Furthermore, the trial court stated that it was not required to hold a separate sexual
delinquency hearing before sentencing. It said that defendant “was placed under oath, stated he
understood the charges against him, supplied a factual basis for the offense, and pleaded guilty.”
The court noted that defense counsel failed to object to the plea-taking procedure. The court
explained that although it did not “state that it was using defendant’s statements as a basis for a
finding of sexual delinquency, defendant served as a witness and offered an unequivocal admission
that he exhibited repetitive or compulsive sexual behavior,” qualifying him as a sexually
delinquent person. Additionally, on the basis of defendant making no argument that the repetitive
or compulsive sexual behavior was because of his mental health issues, the court said that
defendant “failed to establish an error that would entitle him to have the plea set aside.”

        Defendant filed a delayed application for leave to appeal, which a panel of this Court
         1
denied. Defendant sought leave to appeal that decision in the Michigan Supreme Court, and, in
lieu of granting leave to appeal, the Court remanded the case to this Court for consideration as on
leave granted.2




1
  People v Manders, unpublished order of the Court of Appeals, entered December 13, 2018
(Docket No. 346020).
2
    People v Manders, 504 Mich. 962 (2019).


                                                -2-
                                          II. ANALYSIS

              A. INVALID PLEA—LACK OF ADVICE ON CONSEQUENCES

        Defendant argues that he was not correctly advised of plea consequences by the trial court
as required by constitutional law and MCR 6.302 and that he is entitled to withdraw his plea.
Specifically, defendant states that the court only advised him of the then-mandatory, one-day-to-
life sentence during his plea hearing, therefore making his plea involuntary. We disagree.

        “This Court reviews for an abuse of discretion a trial court’s ruling on a motion to withdraw
a plea.” People v Brown, 492 Mich. 684, 688; 822 NW2d 208 (2012). “An abuse of discretion
occurs when the decision results in an outcome falling outside the range of principled outcomes.”
People v Fonville, 291 Mich. App. 363, 376; 804 NW2d 878 (2011). “A defendant pleading guilty
must enter an understanding, voluntary, and accurate plea.” Brown, 492 Mich. at 688-689; see
MCR 6.302(A).3

         Defendant pleaded guilty but mentally ill to aggravated indecent exposure and indecent
exposure by a sexually delinquent person under MCR 750.335a(2)(b) and (c). MCR 750.335a
states, in pertinent part:

               (1) A person shall not knowingly make any open or indecent exposure of
       his or her person or of the person of another.

               (2) A person who violates subsection (1) is guilty of a crime, as follows:

                                               * * *

               (b) If the person was fondling his or her genitals, pubic area, buttocks, or, if
       the person is female, breasts, while violating subsection (1), the person is guilty of
       a misdemeanor punishable by imprisonment for not more than 2 years or a fine of
       not more than $2,000.00, or both.

              (c) If the person was at the time of the violation a sexually delinquent
       person, the violation is punishable by imprisonment for an indeterminate term, the
       minimum of which is 1 day and the maximum of which is life.

        “Thus, indecent exposure is a one-year misdemeanor . . . but when committed by a
‘sexually delinquent person,’ the offense ‘is punishable by imprisonment for an indeterminate
term, the minimum of which is 1 day and the maximum of which is life.” People v Arnold, 502
Mich. 438, 448-449; 918 NW2d 164 (2018). MCL 767.61a sets out how an individual accused of
one of the predicate offenses can also be accused of being a sexually delinquent person:




3
 MCR 6.302A states, in pertinent part, that “[t]he court may not accept a plea of guilty or nolo
contendere unless it is convinced that the plea is understanding, voluntary, and accurate.”


                                                 -3-
       In any prosecution for an offense committed by a sexually delinquent person for
       which may be imposed an alternate sentence to imprisonment for an indeterminate
       term, the minimum of which is 1 day and the maximum of which is life, the
       indictment shall charge the offense and may also charge that the defendant was, at
       the time said offense was committed, a sexually delinquent person . . . . Upon a
       verdict of guilty to the first charge or to both charges or upon a plea of guilty to the
       first charge or to both charges the court may impose any punishment provided by
       law for such offense. [Arnold, 502 Mich. at 449.]

        A defendant seeking to withdraw his plea after sentencing must demonstrate a defect in the
plea-taking process. Brown, 492 Mich. at 693. MCR 6.302 governs guilty pleas and states, in
pertinent part,

               (A) Plea Requirements. The court may not accept a plea of guilty or nolo
       contendere unless it is convinced that the plea is understanding, voluntary, and
       accurate. Before accepting a plea of guilty or nolo contendere, the court must place
       the defendant or defendants under oath and personally carry out subrules (B)-(E).

              (B) An Understanding Plea. Speaking directly to the defendant or
       defendants, the court must advise the defendant or defendants of the following and
       determine that each defendant understands:

               (1) the name of the offense to which the defendant is pleading; the court is
       not obliged to explain the elements of the offense, or possible defenses;

             (2) the maximum possible prison sentence for the offense and any
       mandatory minimum sentence required by law, including a requirement for
       mandatory lifetime electronic monitoring under MCL 750.520b or 750.520c.

        Stated differently, “MCR 6.302(B) specifically gives defendants who plead guilty of a
crime the right to know beforehand the maximum possible sentence that will result from their
plea.” Brown, 492 Mich. at 701. Any sentencing enhancement given by the trial court must be
calculated into the defendant’s maximum sentence. Id. A “failure to inform a defendant of the
maximum sentence that could be imposed before he or she pleads guilty renders a plea
involuntary.” Id. at 698. When this occurs, “MCR 6.310(C) provides the proper remedy for
violations of MCR 6.302(B)(2).” Id. “It requires that a defendant be informed of the maximum
enhanced sentence before being given the opportunity to elect (1) to allow his plea and sentence
to stand or (2) to withdraw it.” Id. However, “[t]he rule does not require the judge to inform the
defendant of all sentence consequences-only the maximum sentence, any mandatory minimum.”
In re Guilty Plea Cases, 395 Mich. 96, 118; 235 NW2d 132 (1975).

        In this case, during defendant’s plea hearing, the trial court stated that “the maximum
penalty on indecent exposure by a sexually delinquent person is life because it’s a mandatory one
day to life sentence.” The court’s reference to the “mandatory” sentence was, at the time, proper
under the controlling language of People v Campbell, 316 Mich. App. 279, 300; 894 NW2d 72
(2016), overruled by Arnold, 502 Mich. at 483, wherein this Court concluded that the trial court



                                                 -4-
erred when it sentenced the defendant under the sentencing guidelines rather than using the
mandatory sentence of one day to life provided under MCL 750.335a(2)(c).

        Defendant concedes that published authority supported defendant’s sentence at the time of
his plea hearing and sentencing, but submits that our Supreme Court’s ruling—over a year later—
in Arnold, 502 Mich. at 438, rendered his plea involuntary on the basis of the trial court stating that
the sentence was “mandatory.” We find this argument unpersuasive.

       We conclude that Arnold, 502 Mich. at 438, is inapplicable to this case because defendant’s
case was finalized upon sentencing over a year prior to the holding in Arnold and Arnold does not
apply retroactively.4 However, even if we were to apply Arnold retroactively, we would still
conclude that defendant is still unable to withdraw his plea.

         In Arnold, 502 Mich. at 444, the defendant was convicted of aggravated indecent exposure,
indecent exposure by a sexually delinquent person, and being a fourth-offense habitual offender.
The defendant was sentenced to 25 to 70 years’ imprisonment for indecent exposure by a sexually
delinquent person and 2 to 15 years for aggravated indecent exposure. Id. at 446. On appeal, the
defendant argued that the trial court was required to sentence him to one day to life in prison under
MCL 750.335a(2)(c). Our Supreme Court held that MCL 750.335a(2)(c) does not require an
individual convicted of being a sexually delinquent person to be given a sentence of one day to
life in prison. Arnold, 502 Mich. at 465. Instead, the one-day-to-life scheme is best construed as
an optional alternative sentence that a “sentencing judge could draw upon, alongside and not to
the exclusion of other available options.” Id. at 469. On remand from our Supreme Court, this
Court concluded that “the sentencing guidelines provide another option or alternative, in addition
to the sexual-delinquency scheme, when sentencing an individual convicted of indecent exposure.”
People v Arnold (On Remand), 328 Mich. App. 592, 596; 939 NW2d 690 (2019).

       We conclude, contrary to defendant’s argument, that Arnold does not dispense with the
one-day-to-life sentence, but merely made it an optional alternative sentence. And, under MCR
6.302(B), when it is required that a defendant be made aware of his minimum and maximum
sentence, because a “sentencing judge could draw upon, alongside and not to the exclusion of other
available options” the one-day-to-life sentence, defendant’s sentence in this case meets the MCR
6.302(B) requirement. Id. at 469.

       Therefore, even if we were to remand to allow defendant to withdraw his plea, the trial
court would be required to, the same as it did at defendant’s plea hearing, inform defendant of the
minimum and maximum sentence that could be imposed, one day to life in prison. See MCR
6.302(B); see also MCR 750.335a(c). Accordingly, because the trial court clearly complied with



4
  Although not specifically raised by defendant, our Supreme Court did not make clear whether its
ruling in Arnold applies retroactively. Notably, “a new [constitutional] rule for the conduct of
criminal prosecutions is to be applied retroactively to all cases, state or federal, pending on direct
review or not yet final, with no exception for cases in which the new rule constitutes a ‘clear break’
with the past.” Griffith v Kentucky, 479 U.S. 314, 328; 107 S. Ct. 708; 93 L. Ed. 2d 649 (1987); see
also People v Sexton, 458 Mich. 43, 55-56 n 20; 580 NW2d 404 (1998).


                                                 -5-
MCR 6.302 by advising defendant of the mandatory minimum sentence and maximum possible
sentence, and defendant’s plea was knowingly and voluntarily made, the trial court did not abuse
its discretion and defendant is not entitled to withdraw his plea. See Brown, 492 Mich. at 688.

                       B. INVALID PLEA—LACK OF FACTUAL BASIS

        Defendant argues that his plea for indecent exposure by a sexually delinquent person was
invalid because the factual basis found by the trial court was inadequate. We disagree. “This
Court reviews for an abuse of discretion a trial court’s ruling on a motion to withdraw a plea.”
Brown, 492 Mich. at 688. “An abuse of discretion occurs when the decision results in an outcome
falling outside the range of principled outcomes.” Fonville, 291 Mich. App. at 376. “A defendant
pleading guilty must enter an understanding, voluntary, and accurate plea.” Brown, 492 Mich. at
688-689; see MCR 6.302(A).

        At the outset, we conclude that defendant waived any error regarding the sufficiency of the
factual basis given during the plea hearing. Waiver is “the intentional relinquishment or
abandonment of a known right. One who waives his rights under a rule may not then seek appellate
review of a claimed deprivation of those rights, for his waiver has extinguished any error.” People
v Kowalski, 489 Mich. 488, 503; 803 NW2d 200 (2011) (quotation marks and citations omitted);
see People v Carter, 462 Mich. 206, 215; 612 NW2d 144 (2000) (“A defendant may not waive
objection to an issue before the trial court and then raise it as an error on appeal.”) (quotation marks
and citation omitted). During defendant’s plea hearing, the trial court asked defense counsel if he
was “satisfied with the factual basis,” to which counsel responded, “Yes, your Honor.” Because
defense counsel clearly expressed satisfaction with the trial court’s finding of a factual basis,
counsel’s action is deemed to constitute a waiver. See Kowalski, 489 Mich. at 503.

         However, even if we were to conclude that defendant had not waived this issue on appeal,
we would still conclude that the trial court properly questioned defendant and established support
for its finding that defendant was guilty of the offense to which he was pleading.

        As stated previously, defendant pleaded guilty but mentally ill to aggravated indecent
exposure and indecent exposure by a sexually delinquent person under MCL 750.335a(2)(b) and
(c). MCL 750.335a(2)(c) requires that the person was a “sexually delinquent person at the time of
the offense” and MCL 750.10a defines a sexually delinquent person as

       any person whose sexual behavior is characterized by repetitive or compulsive acts
       which indicate a disregard of consequences or the recognized rights of others, or by
       the use of force upon another person in attempting sex relations of either a
       heterosexual or homosexual nature, or by the commission of sexual aggressions
       against children under the age of 16.

       MCR 6.302(D)(1) states that “[i]f the defendant pleads guilty, the court, by questioning the
defendant, must establish support for a finding that the defendant is guilty of the offense charged




                                                  -6-
or the offense to which the defendant is pleading.”5 MCL 767.61a governs offenses committed by
a sexually delinquent person and provides that if the accused pleads guilty to the charge of indecent
exposure by a sexually delinquent person, the trial court shall conduct an examination of witnesses
relative to the sexual delinquency of such person and may call on psychiatric and expert testimony.
Our Supreme Court has interpreted the examination required by MCL 767.61a as a hearing, which
can include at the plea hearing. See People v Breidenbach, 489 Mich. 1, 10; 798 NW2d 738 (2011);
see also People v Franklin, 298 Mich. App. 539, 545; 828 NW2d 61 (2012).

       In this case, while taking defendant’s plea, the following exchange occurred:

               The Court: All right. All right. Let’s attempt to establish a factual basis
       for the two crimes. It’s my understanding that these events occurred, based on the
       amended information, between January 1 of 2015 and September 28 of 2015, in the
       city of Grand Rapids, in the county of Kent, at 703 Ball Avenue, Northeast, which
       was the Kent County Jail. Were you lodged in the Kent County Jail between
       January of 2015 and September of 2015, Mr. Manders?

               The Defendant: Yes, Sir.

               The Court: All right. And there’s allegations here. One is that—first, for
       aggravated indecent exposure, the allegation is that you did—that you did
       knowingly make an open or indecent exposure of your person while fondling your
       genitals. Is it true—excuse me—as to that charge, how do you plead?

               The Defendant: Guilty but mentally ill, sir.

               The Court: Very good. And the second charge is indecent exposure by a
       sexually indecent [sic] person. And the allegation is that you were a person whose
       sexual behavior was characterized by repetitive or compulsive acts which indicate
       a disregard of the consequences or recognized rights of others, how do you plead?

               The Defendant: Guilty but mentally ill, sir.

                                              * * *

             The Court: All right. Thank you. At this point Counsel, have I complied
       with Michigan Court Rule both 6.302 and 6.303 regarding the taking of this plea?




5
  Defendant’s brief refers to MCR 6.302(D)(2)(b), which states that, if a defendant pleaded nolo
contendere, the trial court must “hold a hearing, unless there has been one, that establishes support
for a finding that the defendant is guilty of the offense charged or the offense to which the
defendant is pleading.” However, defendant in the present case pleaded guilty but mentally ill,
not nolo contendere, and therefore, this court rule is inapplicable.


                                                -7-
              [The Prosecution]: You have. My only concern is I—did we—I know he
       pled guilty but mentally ill. Do we need to take a specific factual basis, and did
       you do that?

               The Court: Okay. Well, I asked him—this is what I did. And I don’t mind
       slowing this down. That’s fine. I—I described the act, and I asked him how he
       plead, so should I—do you want me to go through those again and ask him if he
       performed those acts? That’s fine with me. I’d be happy to do that.

               [The Prosecution]: I guess for just purposes of to make sure everything’s—

               The Court: I have—I have no problem with that. Why don’t we go through
       this again?

               Mr. Manders, we described the events at the Kent County Jail between
       January of 2015 and September 28 of 2015. During that time period, did you
       knowingly or make an open indecent exposure of your person while fondling your
       genitals? Did you do that?

               The Defendant: Yes, sir.

               The Court: All right. In addition, were you a person during that time period
       we just mentioned at the location—the Kent County Jail whose sexual behavior
       was characterized by repetitive or compulsive acts which indicate a disregard of the
       consequences or the recognized rights of others. Did you perform that act as well—
       or those acts?

               The Defendant: Yes, sir.

               The Court: All right. At this point, Counsel, are you satisfied with the
       factual basis?

               [The Prosecution]: I am, your Honor.

               [Defense Counsel]: Yes, your Honor.

        Defendant asserts that he merely responded affirmatively to the trial court’s recitation of
statutory language and never admitted to what activities he actually engaged in. However,
defendant bases this argument solely on a portion of his plea hearing and fails to recite the plea
hearing in its entirety. As shown, the trial court asked defendant twice if he knowingly made an
open indecent exposure of his person while fondling his genitals, as well as, if he performed these
acts which were characterized as repetitive or compulsive that indicated a disregard of the
consequences, to which defendant responded affirmatively.

        On the basis of this, we conclude that the trial court properly questioned defendant and
established support for its finding that defendant was guilty of the offense to which the defendant
was pleading. See MCR 6.302(D)(1). The trial court’s findings of fact properly supported that
defendant’s sexual behavior was characterized by repetitive or compulsive acts which indicated a


                                                -8-
disregard of consequences or the recognized rights of others. See MCL 750.10a. Additionally,
defendant’s amended felony information states that these acts occurred between January 1, 2015
and September 28, 2015. Accordingly, the factual basis for the plea was established by
defendant’s own admissions. Over the course of many months, defendant’s sexual behavior,
characterized by repetitive or compulsive acts, were properly classified as offenses committed by
a sexually delinquent person and the trial court correctly found a factual basis as such. See MCL
767.61a; see MCL 750.10a; see MCR 6.302(D)(1).

                                    C. DOUBLE JEOPARDY

        Defendant argues that his convictions of both aggravated indecent exposure and indecent
exposure as a sexually delinquent person violated the prohibition against double jeopardy. We
disagree. A double-jeopardy challenge presents a question of constitutional law reviewed de novo
on appeal. People v Ream, 481 Mich. 223, 226; 750 NW2d 536 (2008). “[U]npreserved double
jeopardy claim[s] [are] reviewed for plain error affecting the defendant’s substantial rights.”
People v Ackah-Essien, 311 Mich. App. 13, 30; 874 NW2d 172 (2015). “Reversal is warranted
only if the error resulted in a conviction despite the defendant’s actual innocence, or if the error
seriously affected the fairness, integrity, or public reputation of judicial proceedings, independent
of the defendant’s innocence.” Id. at 30-31.

       Defendant was charged with aggravated indecent exposure and indecent exposure by a
sexually delinquent person. As discussed earlier, aggravated indecent exposure occurs when an
individual knowingly makes an open or indecent exposure of their genitals, pubic area, or buttocks,
see MCL 750.335a(2)(b), and to be found a sexually delinquent person, the individual’s sexual
behavior must have been characterized by repetitive or compulsive acts which indicated a
disregard of consequences or the recognized rights of others. See MCL 750.335a(2)(c); see also
MCL 750.10a.

       “The double jeopardy clauses of the United States and Michigan constitutions protect
against governmental abuses for both (1) multiple prosecutions for the same offense after a
conviction or acquittal and (2) multiple punishments for the same offense.” People v Bergman,
312 Mich. App. 471, 490-491; 879 NW2d 278 (2015). However, “[a] dual prosecution and
conviction of a higher offense and a lesser cognate offense are permissible where the Legislature
intended to impose cumulative punishment for similar crimes, even if both charges are based on
the same conduct.” Id. (quotation marks and citation omitted).

        “Whether the Legislature intended to impose multiple punishments for violations of more
than one statute during the same transaction or incident, courts must apply the same elements test”
found in People v Ford, 262 Mich. App. 443, 447; 687 NW2d 119 (2004). People v Dickinson, 321
Mich. App. 1, 11; 909 NW2d 24 (2017). Under this test, “a court must inquire whether each offense
contains an element not contained in the other offense. If the two offenses do not each contain at
least one element that the other does not, double jeopardy bars additional punishment.” Id.
(quotation marks and citations omitted). However, “where two distinct statutes cover the same
conduct but each requires proof of an element the other does not, a presumption exists that the
Legislature intended multiple punishments unless the Legislature expressed a contrary intent.” Id.
(quotation marks and citations omitted).



                                                -9-
        In Franklin, 298 Mich. App. at 539, this Court determined that convictions of indecent
exposure and aggravated indecent exposure that are based on the same offense violate double
jeopardy because the offense of indecent exposure does not contain any elements that are different
from the elements of aggravated indecent exposure. However, the Court went on to state that a
showing of sexual delinquency is not an actual element of indecent exposure, but rather allows
only for an enhancement of the sentence. Id. Sexual delinquency is a matter of sentencing,
unrelated to proof of the principal charge; no additional element of sexual delinquency need be
proven in order to convict on the principal charge. Id.

        In this case, defendant’s charges did not violate the Double Jeopardy Clause. Defendant
was charged with aggravated indecent exposure and indecent exposure by a sexually delinquent
person, which do not violate double jeopardy, as indecent exposure by a sexually delinquent person
is a sentencing enhancement, unrelated to the proof of defendant’s aggravated indecent exposure
charge. See id. Furthermore, for a finding of sexual delinquency to be charged, it must be done
in conjunction with a conviction on the principal charge. See MCL 767.61a; see also People v
Helzer, 404 Mich. 410, 417; 273 NW2d 44 (1978), overruled on other grounds by Breidenbach,
489 Mich. at 1.

        Even if we were to find double jeopardy applicable, at defendant’s motion to withdraw his
plea, the trial court corrected this error by filing an amended judgment of sentence that removed
aggravated indecent exposure and indecent exposure by a sexually delinquent person as two
separate counts, and properly combined them using the indecent exposure by a sexually delinquent
charge as a sentence enhancement and not as a separate charge. Because aggravated indecent
exposure is a lower crime class than indecent exposure by a sexually delinquent person, see MCL
777.16q,6 and the proper remedy for a double-jeopardy violation is to vacate the lower charge and
affirm the higher conviction, defendant’s plea in the present case would have rectified any
violation of double-jeopardy principles. See People v Herron, 464 Mich. 593, 596; 628 NW2d
528, 531 (2001).

        Accordingly, even if we were to conclude that the trial court initially erred in charging
defendant with aggravated indecent exposure and indecent exposure by a sexually delinquent
person as two separate counts, any alleged error was rectified by the trial court when it amended
the judgment of sentence. Therefore, because any error was rectified and did not seriously affect
the fairness, integrity, or public reputation of judicial proceedings, defendant is not entitled to have
his plea vacated. See Ackah-Essien, 311 Mich. App. at 30-31.

                D. INVALID PLEA—SEPARATE AND DISTINCT HEARING

       Defendant argues that the trial court erred in not holding a separate and distinct sexual
delinquency hearing. We disagree.

         At the plea proceeding, defense counsel answered affirmatively when the trial court asked
if it had satisfied the procedural requirements for making the sexual delinquency determination.


6
 Aggravated indecent exposure, MCL 750.335a(2)(b), is a Class G offense against a person,
whereas indecent exposure by a sexually delinquent person is a Class A offense against a person.


                                                 -10-
Therefore, this issue unpreserved. Unpreserved claims are reviewed for plain error affecting
substantial rights. People v Carines, 460 Mich. 750, 764; 597 NW2d 130 (1999). “To avoid
forfeiture under the plain error rule three requirements must be met: (1) error must have occurred,
(2) the error was plain, i.e., clear or obvious, (3) and the plain error affected substantial rights.”
Id. at 763. “The third requirement generally required a showing of prejudice, i.e., that the error
affected the outcome of the lower court proceedings.” Id. Reversal is warranted only if the plain
error resulted in the conviction of an innocent defendant or if “the error seriously affect[ed] the
fairness, integrity, or public reputation of judicial proceedings independent of the defendant’s
innocence.” Id. (quotation marks and citation omitted; alteration in original).

        At the outset, we conclude that for the same reasons discussed in Section B of this opinion,
defendant’s argument is waived. However, even if we were to conclude that defendant’s argument
is not waived, defendant is not entitled to a separate and distinct sexual delinquency hearing.

         MCL 767.61a governs offenses committed by a sexually delinquent person and provides
that if the accused pleads guilty to the charge of indecent exposure by a sexually delinquent person,
the trial court shall conduct an examination of witnesses relative to the sexual delinquency of such
person and may call on psychiatric and expert testimony. MCL 767.61a only calls for a separate
hearing in regard to sexual delinquency in the event the accused shall plead guilty. Breidenbach,
489 Mich. at 10; see also Franklin, 298 Mich. App. at 544. This Court has interpreted the
examination required by MCL 767.61a as a hearing that could take place at the plea hearing. See
Franklin, 298 Mich. App. at 545. “[W]hen a defendant testifies, he takes on a second role, that of
a witness.” People v Allen, 429 Mich. 558, 567; 420 NW2d 499 (1988). A solemn declaration of
guilt by the defendant carries a presumption of truthfulness. See Blackledge v Allison, 431 U.S. 63,
74; 97 S. Ct. 1621; 52 L. Ed. 2d 136 (1977).

       In this case, defendant was placed under oath by the trial court during his plea hearing, and
affirmatively confirmed, not only once, but twice, that he was a sexually delinquent person.
Further, defendant’s brief on appeal is void of any assertion or an offer of proof, that he would
have called any additional witnesses, that he was not aware of all his rights when he pleaded guilty
but mentally ill, or that he would have otherwise opposed the sexual delinquency charge, had he
had an additional opportunity to do so.

        On the basis of this, and lack of objection during his plea hearing, we conclude that the
trial court properly conducted the examination required by MCL 767.61a and that the record
properly establishes defendant’s status as a sexually delinquent person. See MCL 767.61a; see
also Franklin, 298 Mich. App. at 545. Accordingly, the trial court did not err when it examined
defendant during the plea hearing regarding his status as a sexually delinquent person. See MCL
767.61a; see also Carines, 460 Mich. at 764; Allen, 429 Mich. at 567; Franklin, 298 Mich. App. at
545.

                           E. INVALID PLEA—MENTAL ILLNESS

        Defendant argues that the trial court’s finding of sexual delinquency was improper because
the record reflects that the indecent exposure was the result of mental illness. We disagree. “This
Court reviews for an abuse of discretion a trial court’s ruling on a motion to withdraw a plea.”
Brown, 492 Mich. at 688. “An abuse of discretion occurs when the decision results in an outcome


                                                -11-
falling outside the range of principled outcomes.” Fonville, 291 Mich. App. at 376. “A defendant
pleading guilty must enter an understanding, voluntary, and accurate plea.” Brown, 492 Mich. at
688-689; see MCR 6.302(A).

        Defendant’s argument is premised on People v Griffes, 13 Mich. App. 299; 164 NW2d 426
(1968), wherein the defendant claimed that the enhanced penalty for a sexually delinquent person
amounted to criminal punishment for a mental condition or status and, therefore, it was cruel and
unusual. In Griffes, this Court construed the sexually delinquent person statute, MCL 767.61a,
with the criminal sexual psychopath statute, MCL 780.501,7 which was repealed by 1968 PA 143,
and held that, because a sexual psychopath was a person who suffered from a mental disorder, a
sexually delinquent person was not one whose sexual conduct was coupled with or due to a mental
disorder. Id. at 303. The Court also stated that persons who “are found to be criminal sexual
psychopathics are treated so entirely differently from those found to be sexually delinquent that it
is incongruous to our minds to suppose the legislature meant the same condition of the mind to
give rise to either classification.” Id. Stated differently, the Court held that a defendant could be
sentenced to either the sexual psychopath statute or the sexually delinquent person statute, but not
both. Id. Furthermore, the Griffes Court stated that an individual suffering from a mental disorder
may not voluntarily incur punishment for acts because of his mental condition. Id. at 305.

        However, in this case, although defendant pleaded guilty but mentally ill, he made no
argument to the trial court that his repetitive or compulsive sexual behavior was the result of his
mental illness. Although the trial court asked counsel if defendant was mentally ill at the time of
the offenses and defense counsel responded affirmatively, defendant did not deny being guilty of
the crimes nor did he assert that his behavior was the result of his mental illness. Accordingly, the
record does not support that defendant voluntarily incurred punishment because of his mental
condition, and therefore, his plea was not invalid on that basis. See id.

       Affirmed.



                                                              /s/ Karen M. Fort Hood
                                                              /s/ David H. Sawyer
                                                              /s/ Deborah A. Servitto




7
 MCL 780.501 stated that “[a]ny person who is suffering from a mental disorder and is not feeble-
minded, which mental disorder is coupled with criminal propensities to the commission of sex
offenses is hereby declared to be a criminal sexual psychopathic person.” Griffes, 13 Mich. App.
302-303.


                                                -12-